Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority for Provisional Application 62/982,013 filed on 02/26/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim limitation “a logic module configured to: automatically execute a script configured to collect information about at least one component of an infrastructure and generating a log file describing the at least one component; receive a custom file specifying application and static information at least one additional component in the infrastructure; automatically generate a discovery report describing the at least one components and at least one additional component; automatically collect pricing information of the at least one components and at least one additional component; automatically compare the collected pricing information; and automatically generating a pricing comparison report” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
Dependent claims 12-15 are rejected due to dependency on rejected base claim 11.
Accordingly, claims 11-15 are rejected under 35 USC 112(b).

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
Dependent claims 12-15 are rejected due to dependency on rejected base claim 11.
Accordingly, claims 11-15 are rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-10 are directed to a method, claims 11-15 are directed to a system, and claims 16-20 are directed to a method. Therefore, claims 1-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 11, and 16 are directed to producing a pricing comparison report, which constitutes an abstract idea based on “Mental Processes” related to concepts performed in the human mind including observation, evaluation, judgment, and opinion. The claim 1 limitations, similar to claims 11 and 16, of “…generating a log file describing the at least one component; receiving a custom file specifying application and static information at least one additional component in the infrastructure; automatically generating a discovery report describing the at least one components and at least one additional component; automatically collecting pricing information of the at least one components and at least one additional component; automatically comparing the collected pricing information; and automatically generating a pricing comparison report,” as drafted, under consideration of the broadest reasonable interpretation of the claimed invention, is a process that covers performance of the limitations in the mind but for the recitation of generic computer components. For example, the claim steps in the context of the claim encompass a user manually performing collecting price information of the components. Therefore, the claims recite an abstract idea directed to “Mental Processes.”
Similarly, claims 1, 11, and 16 are directed to an abstract idea based on “Certain Methods of Organizing Human Activity” related to fundamental economic principles or practices. The claim 1 limitations, similar to claims 11 and 16, of “receiving a custom file specifying application and static information at least one additional component in the infrastructure; automatically generating a discovery report describing the at least one components and at least one additional component; automatically collecting pricing information of the at least one components and at least one additional component; automatically comparing the collected pricing information; and automatically generating a pricing comparison report,” as drafted, under consideration of the broadest reasonable interpretation of the claimed invention, is a process that is directed to “Certain Methods of Organizing Human Activity” but for the recitation of generic computer components. For example, the claim steps in the context of the 
Therefore, claims 1, 11, and 16 recite an abstract idea.
Dependent claims 2-10, 12-15, and 17-20 further narrow the abstract ideas identified in the independent claims and do not introduce further additional elements for consideration.
Step 2A, Prong 2: Claims 1, 11, and 16 do not integrate the judicial exception into a practical application. Claims 1 and 16 are directed to a method that is not performed by any specific additional elements. Claim 11 is directed to a “logic module” that performs the steps of the abstract idea. This limitation does not integrate the judicial exception into a practical application because it is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)). Claims 1, 11, and 16 include the additional element of “executing a script configured to collect information about at least one component of an infrastructure….” This extra-solution activity defines the step of gathering data to perform the steps of the abstract idea. This pre-solution activity is not sufficient to prove integration into a practical application. Therefore, the additional elements of the independent claims, when considered both individually and in combination, do not integrate the judicial exception into a practical application. 
Dependent claims 2-10, 12-15, and 17-20 further narrow the abstract ideas identified in the independent claims and do not introduce further additional elements for consideration.
Therefore, the claims do not integrate the judicial exception into a practical application.
Step 2B: Claims 1, 11, and 16 do not contain anything significantly more. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as the logic module of claim 11, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. Using a computer to 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). Claims 1, 11, and 16 include the additional element of “executing a script configured to collect information about at least one component of an infrastructure….” This extra-solution activity defines the step of gathering data to perform the steps of the abstract idea. Section 2106.05(g) of the MPEP states that “consulting and updating an activity log” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception. Therefore, as shown Section 2106.05(d), the 2B features of the invention are “routine and conventional.” 
Dependent claims 2-10, 12-15, and 17-20 further narrow the abstract ideas identified in the independent claims and do not introduce further additional elements for consideration.
Accordingly, claims 1-20 are rejected under 35 USC 101 because the claims are directed to an abstract idea without anything significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 11-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferris et al. (US 20120137001 A1).

Regarding claim 1, Ferris anticipates an automated infrastructure cost optimization method comprising (Figs. 4 & 6) teach a method: executing a script configured to collect information about at least one component of an infrastructure and generating a log file describing the at least one component ([0047] teaches the monitoring module can be implemented as a software program (i.e. script) that monitors the cloud and subscribed services, wherein [0016] teaches receiving data related to a user’s subscribed service usage history of a cloud including usage of cloud resources, cost per user, and the like, as well as in Fig. 6 and [0075-0077] teach the system can retrieve default or predefined sets of parameters, such as data definitions, that include parameters related to configuration of services, time duration, response time, storage utilization, software license information, and the like, which are retrieved from communication with the cloud management system, service, vendors, or other sources, as well as in [0055] teaches once information about the subscribed cloud services is collected, the monitoring module can sort and classify the collected information to store it in the usage history data, as well as in [0031] teaches the cloud management system can further generate records of the usage of the cloud resources and virtual machines to permit tracking and billing, which are subscription billing records for a user; see also: Fig. 3-4); 
receiving a custom file specifying application and static information at least one additional component in the infrastructure ([0016] teaches receiving data about a customer’s given cloud including hardware/software utilized by the subscribed services and additionally gathering data regarding the candidate clouds, such as in [0041] teaches the computing system to support the subscribed services in a cloud include network hardware, storage devices, servers, and more, as well as in [0049-0050] teach the monitoring module can retrieve customer usage history data and monitor the subscribed services of the Examiner’s Note: The custom file is custom because it is specific to the customer.); 
automatically generating a discovery report describing the at least one components and at least one additional component ([0045] teaches the decision system can be configured to report any information collected while monitoring the customers, wherein the monitored information includes the cloud, the computing process associated with the customers, as well [0047] teaches the monitoring module can be configured to monitor the cloud and subscribed services of the customers, as well as report any gathered information to the customers, wherein the monitoring module can be implemented as a software program, as well as in [0056-0057] teach the system can be configured to generate reports to provide the collected information to the customer, which can be provided to the customer upon their request or periodically, and wherein [0016] teaches the decision system can provide reports to the customer describing information including the software/hardware utilized by the subscribed services; see also: [0040-0044, 0046, 0075]); 
automatically collecting pricing information of the at least one components and at least one additional component ([0050] teaches the monitoring module can be configured to monitor the subscribed services and collect information including costs per user and current fees for using the clouds, wherein [0062] teaches the system receives data including the configuration of currently subscribed services including type of service, cost for utilization, cost per service, total cost for subscribed services, and more, as well as in [0067-0068] teach retrieving pricing information for each candidate cloud, as well as in [0016] teaches receiving cost information for each of the candidate clouds; see also: [0047, 0075]);
automatically comparing the collected pricing information (Fig. 6 and [0077-0078] teach the decision system can compare the received list of subscribed services and usage history to candidate clouds based on overall costs, costs per subscribed service, and more, as well as in [0070-0072] teach the comparison module can compare the total costs per cloud, as well as comparing and considering multiple other requirements including minimizing the cost per service as compared to requiring a minimum number of instances of a service, as well as in [0058] teaches a comparison modules can be implemented as a software program, and wherein [0021] also teaches services can be compared to one another across clouds using weighting, scoring, and scaling, which can result in a ranked listing of the clouds; see also: [0067, 0073-0076]);
and automatically generating a pricing comparison report (Fig. 4 and [0066-0067] teach generating a price comparison report for both the host cloud and plurality of candidate clouds, as well as in [0068-0069] teach the report includes a total cost per cloud and more, and wherein [0069-0070] teach the ranked list of candidate clouds can be determined by the comparison module, which compares the list of candidate clouds based on the total costs per cloud ranked in order of cost from least to most expensive; see also: Fig. 6, [0016, 0075, 0078]).
Regarding claims 11 and 16, the claims recite limitations already addressed by the rejection of claim 1 as being anticipated by Ferris. Regarding claim 11, Ferris anticipates an automated infrastructure cost optimization system comprising: a logic module configured to (Fig. 3 and [0045-0047] teach a decision system that performs the collecting, monitoring, and reporting, wherein the decision system is a computing system). Regarding claim 16, Ferris anticipates an automated infrastructure cost optimization method comprising (Figs. 4 & 6 teach a method). Therefore, claims 11 and 16 are rejected as being anticipated by Ferris.

Regarding claim 2, Ferris anticipates all the limitations of claim 1 above.
Ferris further anticipates further comprising identifying and parsing data fields in the collected file and custom file ([0055] teaches the collected information can be classified and stored, .

Regarding claims 3, 12, and 17, Ferris anticipates all the limitations of claims 1, 11, and 16 above.
Ferris further teaches further comprising automatically monitoring for changes in the at least one component and the at least one additional component in the infrastructure ([0050] teaches the monitoring module can be configured to monitor the subscribed services and collect information including costs per user and current fees for using the clouds, wherein [0062] teaches the system receives data including the configuration of currently subscribed services including type of service, cost for utilization, cost per service, total cost for subscribed services, and more, wherein [0035] teaches the cloud  management system can monitor operating virtual machines, as well as in [0067-0068] teach retrieving pricing information for each candidate cloud, as well as in [0016] teaches receiving cost information for each of the candidate clouds; see also: [0051-0053, 0075]).  

Regarding claims 4, 13, and 18, Ferris anticipates all the limitations of claims 1, 11, and 16 above.
Ferris further teaches further comprising performing a health check and standards validation on the at least one component in the infrastructure ([0044-0045] teach monitoring the clouds for the one or more customers, wherein the system can ensure the appropriate subscribed services running and functioning properly, such as in [0035] teaches the cloud management system performs various network management tasks including security and maintenance, as well as monitor the operating virtual machines to detect any virus or other rogue processes on each machine, and terminate the infected application on the virtual machine, wherein the cloud management system can likewise manage an entire set of instantiated virtual machines to deliver software upgrades to all VMs; see also: [0036-0037]).

Regarding claims 5, 14, and 19, Ferris anticipates all the limitations of claims 1, 11, and 16 above.
Ferris further teaches further comprising automatically generating at least one of an end-to-end server discovery report ([0016] teaches the decision system can provide reports to the customer describing information including the usage of cloud resources and software/hardware utilized by the subscribed services, wherein [0041] teaches the computing system to support the subscribed services in a cloud include servers; see also: [0040, 0042-0044, 0056-0057]; Examiner’s Note: The cloud computing resources are end to end resources.), 
an end-to-end storage discovery report ([0016] teaches the decision system can provide reports to the customer describing information including the usage of cloud resources and software/hardware utilized by the subscribed services, wherein [0041] teaches the computing system to support the subscribed services in a cloud include storage devices; see also: [0040, 0042-0044, 0056-0057]; Examiner’s Note: The cloud computing resources are end to end resources.), 
and an end-to-end switch discovery report ([0016] teaches the decision system can provide reports to the customer describing information including the usage of cloud resources and software/hardware utilized by the subscribed services, wherein [0041] teaches the computing system to support the subscribed services in a cloud include network hardware; see also: [0040, 0042-0044, 0056-0057]; Examiner’s Note: The cloud computing resources are end to end resources.).  

Regarding claim 9, Ferris anticipates all the limitations of claim 1 above.
Ferris further teaches further comprising enabling a user to create at least one filter criteria for information to be presented (Fig. 4 and [0069-0070] teach producing a report that can be presented to the customer, wherein [0078] teaches a ranking of candidate clouds is performed based on customer criteria (i.e. filter criteria), as well as in [0016] teaches providing a report to a customer based on their given criteria for the candidate clouds; see also: [0068]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris et al. (US 20120137001 A1) in view of Ferrington et al. (US 20210211294 A1).

Regarding claims 6, 15, and 19, Ferris anticipates all the limitations of claims 1, 11, and 16 above.
However, Ferris does not explicitly teach further comprising automatically generating an infrastructure end of life/end of support report.  
From the same or similar field of endeavor, Ferrington teaches further comprising automatically generating an infrastructure end of life/end of support report (Figs. 9c-9d. and [0183-0184] teach producing a graphical user interface with information regarding hardware model lifecycles including end of support and end of life, as well as in [0006-0008] teaches producing a customized list of hardware items including an end of sale, end of life, end of support, or end of extended support; see also: [0155-0159]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferris to incorporate the teachings of Ferrington to include further comprising automatically generating an infrastructure end of life/end of support report. One would have been motivated to do so in order to provide desirable information that is accurate, consistent, and up to date for hardware/software components for an enterprise in order to avoid the impact of a server that has malfunctioned or crashed (Ferrington, [0122]). By incorporating Ferrington into Ferris, one would have been able to automatically discover information regarding the enterprise hardware, thus avoiding errors during manual editing (Ferrington, [0003]).

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris et al. (US 20120137001 A1) in view of Subramanian et al. (US 20170373935 A1).

Regarding claim 7, Ferris anticipates all the limitations of claim 1 above.
 further comprising enabling a user to create favorite views by receiving specification of category and filter for information to be presented.  
From the same or similar field of endeavor, Subramanian teaches further comprising enabling a user to create favorite views by receiving specification of category and filter for information to be presented ([0089] teaches the visualization service can maintain a knowledge base of frequently-used client workflows, such as the client logging into the visualization console and being provided with a table view of configuration items, wherein the configuration can be presented initially in tabular form after the client logs in because it was indicated in their user preferences (i.e. favorite views), as well as in [0133] teaches a filter specification retrieved from the discovery database is based on the client’s permission grants; see also: [0085-0088, 0090]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferris to incorporate the teachings of Subramanian to include further comprising enabling a user to create favorite views by receiving specification of category and filter for information to be presented. One would have been motivated to do so in order to improve responsiveness to temporal queries by employing configuration discovery services to allow the configuration to show the most recent data (Subramanian, [0069]). By incorporating Subramanian into Ferris, one would have been able to optimize for certain expected types of queries, such as a client’s frequently used workflow, by proactively pre-loading configuration records for the user (Subramanian, [0071, 0089]). 

Regarding claim 8, Ferris anticipates all the limitations of claim 1 above.
However, Ferris does not explicitly teach further comprising enabling a user to create dynamic charts by receiving specification of category, chart type, and fields for information to be presented.
From the same or similar field of endeavor, Subramanian teaches further comprising enabling a user to create dynamic charts by receiving specification of category, chart type, and fields for information to be presented  ([0089] teaches the visualization service can maintain a knowledge base of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferris to incorporate the teachings of Subramanian to include further comprising enabling a user to create dynamic charts by receiving specification of category, chart type, and fields for information to be presented. One would have been motivated to do so in order to improve responsiveness to temporal queries by employing configuration discovery services to allow the configuration to show the most recent data (Subramanian, [0069]). By incorporating Subramanian into Ferris, one would have been able to optimize for certain expected types of queries, such as a client’s frequently used workflow, by proactively pre-loading configuration records for the user (Subramanian, [0071, 0089]).

Regarding claim 10, Ferris anticipates all the limitations of claim 1 above.
However, Ferris does not explicitly teach further comprising enabling a user to share created views, charts, and filter criteria to other users and sites.
From the same or similar field of endeavor, Subramanian teaches further comprising enabling a user to share created views, charts, and filter criteria to other users and sites ([0079] teaches the configuration records can be pre-loaded into a repository in order to provide rapid response times to temporal queries to view the information, wherein the data is loaded in reverse chronological order to show the most recent changes and metrics, wherein the contents of the records can be provided in response to queries received via the discovery service’s programmatic interfaces, which includes, for example, in [0089] teaches the visualization service can maintain a knowledge base of frequently-used client workflows, wherein the configuration can be presented initially in tabular form after the client logs in because it was indicated in their user preferences, and wherein [0113-0114] teach sharing access to a configuration record collection; see also: [0115]). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gordin et al. (US 9000934 B1) discloses producing a report for a user indicating end-of-life for a product
Miller et al. (US 20190205453 A1) discloses providing a client application that allows a user to select reports, provide annotations, select templates, adjust categories, and more
Hollander et al. (US 20200301940 A1) discloses creating an adjustable layout for a user dashboard including a favorite dashboard 
Asenjo et al. (US 20140337086 A1) discloses producing a risk assessment including an indication of a device nearing the end of its lifecycle

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        


/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683